DEBRA ANN LIVINGSTON, Circuit Judge,
concurring in part and dissenting in part:
I concur in the majority of the panel’s opinion, but write to register my dissent on the issue of setoff. The majority holds today that because, in its judgment, the considered damages award made by the jury in this case is insufficient to compensate the plaintiffs for the harm that they suffered, the defendant is not entitled to set that award off against the amount the plaintiffs already received in settling claims arising out of their injuries. Because this result is inconsistent with the familiar rule against double recovery, and therefore with our, and the available Supreme Court, precedent, I dissent.
I begin, as the majority does, with the text of the statute. Section 1988 provides that federal jurisdiction over section 1983 cases “shall be exercised and enforced in conformity with the laws of the United States.” 42 U.S.C. § 1988. Only where federal law is “not adapted to” use in these and similar cases, “the common law, as modified and changed by the ... statutes of the State” where the court sits, applies “so far as the same is not inconsistent with the Constitution and laws of the United States.” Id. Thus, in determining the scope of the remedies available in a section 1983 action, the statute requires us to look first to federal law for guidance. The majority holds that we can sidestep application of clear rules of federal law because federal law is not adapted to resolve the questions in this case; I disagree.
First, our precedent is clear that the common law rule against double recovery is applicable in the section 1983 context. We have even reversed jury awards in section 1983 cases where the district court failed to give an instruction on the rule against double recovery on the grounds that such an omission “risk[s], if not in-vitéis], duplication” of damages. Bender v. City of New York, 78 F.3d 787, 794 (2d Cir. 1996). Cognizant of this concern, we specifically noted that an acceptable jury instruction would inform the jury that “[t]he plaintiff may not recover twice for the same injury. Accordingly, if you find that the plaintiff is entitled to a verdict on both [a federal-law based] excessive force claim and [a state-law based] claim for intentional infliction of emotional distress, you may not compensate her twice for any emotional distress she might have suffered.” Id. at 794 n.5. In other words, Bender confirms as a clear rule of federal law that, where a section 1983 claim lies against two separate defendants, or where a section 1983 claim parallels a state-law tort claim targeting a substantially similar harm, the rule against double recovery limits the recovery available to the plaintiff to a single assessment of damages. See id. at 793-95.
Other circuits to weigh in on the question have ruled similarly. Thus, where a section 1983 claim and a state claim “arise from the same operative facts, and seek identical relief, an award of damages under both theories will constitute double recovery.” U.S. Indus., Inc. v. Touche Ross & Co., 854 F.2d 1223, 1259 (10th Cir. 1988); see also Medina v. District of Columbia, 643 F.3d 323, 328 (D.C. Cir. 2011) (same); Bogan v. City of Boston, 489 F.3d 417, 426 (1st Cir. 2007) (same); Braley v. City of Pontiac, 906 F.2d 220, 224 (6th Cir. 1990) (same). In sum, it is widely accepted as a matter of federal law that a plaintiff may not recover twice on parallel state- and federal-law claims and hence that the plaintiff must generally set off any recovery he or she is awarded in prosecuting *594one claim by the amount attributable to the other. I take it that the majority is in complete agreement with this proposition.
The state action settled by the plaintiffs in this case was brought under New York Court of Claims Act § 8-b, which was designed to provide a mechanism to compensate those wrongfully convicted who can demonstrate their innocence by clear and convincing evidence for the harm caused by their unjust conviction and imprisonment. See id. § 8-b(l). This law was, in fact, passed with the malicious prosecution tort, one of the predicates for the plaintiffs’ section 1983 action here, in mind, and was designed to offer the wrongfully imprisoned a parallel avenue to recovery in recognition of the substantial legal roadblocks that often exist to the prosecution of tort-based claims. See App’x Rep. of L. Revision Comm’n at 7-11, Bill Jacket, L, 1984, ch. 1009. Thus, the section 8-b action was designed to make it easier for plaintiffs like Restivo and Halstead to recover for some of the very torts and the very harms that are at the center of this case.
If, as we explained in Bender, two different claims, such as an excessive force claim and an intentional infliction of emotional distress claim, can be parallel actions with respect to which double recovery is barred, a similar rule necessarily applies to a section 8-b action and its related section 1983 action. Absent a clear difference between the two cases, it is just untenable to suggest that the relevant federal rule barring recovery is so unclear that it is not determinative of the issue.1
The majority argues that the fact that the State of New York is not a proper party to a section 1983 suit somehow differentiates this case from all other section 1983 cases. But New York’s immunity from a section 1983 suit is merely a function of the Eleventh Amendment and the latitude our federal system affords to the states under sovereign immunity doctrine. See Will v. Mich. Dep’t of State Police, 491 U.S. 58, 66-67,109 S.Ct. 2304,105 L.Ed.2d 45 (1989). To invoke this immunity in the way that the majority has turns it on its head: rather than protecting states from suit, it means that when a state opens up an avenue for recompense to those harmed (even if unintentionally) by the actions of its localities and the police officers who serve in the state, no credit is given for that payment when those same police officers and localities are subject to suit in a section 1983 action. I can only hope that states seeking to clear the path to compensation for the wrongfully convicted do not hesitate to do so as a result of the majority’s decision today.
In any case, this single difference cannot bear the weight that the majority ascribes to it. The rule against double recovery is designed to prevent a plaintiff from recovering twice for the same harms, and that general rule bars such recovery even in the absence of an explicit statutory command. In United States v. Nucci, 364 F.3d 419 (2d Cir. 2004), for instance, we held that the background common law rule against double recovery demanded that the Mandatory Victims Restitution Act (“MVRA”), 18 U.S.C. § 3663A, be read to require the reduction of any award under the MVRA by amounts already paid to the victim, despite the MVRA’s silence on this point. The bare fact that New York is not a proper party to a section 1983 suit similarly does not justify declining to apply this background common law rule.
It is, further, generally accepted that the rule against double recovery extends *595across jurisdictional bounds. Where a plaintiff is barred from suit due, for instance, to an arbitration agreement, a different plaintiff with the ability to sue on the first plaintiffs behalf under an alternate legal theory must offset any recovery against amounts obtained by the first plaintiff in the forum available to him. EEOC v. Waffle House, Inc., 534 U.S. 279, 296-97, 122 S.Ct. 754, 151 L.Ed.2d 755 (2002). As the Supreme Court explained in Waffle House, this rule applies because “it goes without saying that the courts can and should preclude double recovery by an individual.” Id. at 297,122 S.Ct. 754 (internal quotation marks omitted). In sum, though New York is exposed to liability only in a separate section 8-b proceeding, because that proceeding is focused on the same operative facts and harms as at issue in this case, the basic rule against double recovery should likewise apply. Dionne v. Mayor & City Council of Balt., 40 F.3d 677, 685 (4th Cir. 1994) (holding that damages awarded under section 1983 would “be reduced by the amount of any duplica-tive monetary relief recovered in an earlier administrative proceeding” held before Baltimore’s civil service commission).
Much as it is clear that the background rule in federal law militates against double recovery, it is also not subject to dispute that this background federal rule applies even when, as here, one party from whom the plaintiff might recover settles the potential claim against it. See Waffle House, 534 U.S. at 296, 122 S.Ct. 754 (discussing the availability of an offset against amounts the plaintiff recovered by settlement); McDermott, Inc. v. AmClyde, 511 U.S. 202, 208-09, 114 S.Ct. 1461, 128 L.Ed.2d 148 (1994) (discussing various methods of calculating the offset appropriate after settlement). This would naturally suggest that the full amount of Restivo and Halstead’s settlements in the section 8-b action, or $2.2 million each, should be set off against each $18 million jury award respectively.
The majority suggests that this general rule is inapplicable because the jury never had the opportunity to consider what portion of the plaintiffs’ damages should be deemed as paid pursuant to New York’s section 8-b settlement. Significantly, however, it cites no authority to this effect, for this so-called exception is simply not the law.
At bottom, the majority’s position effectively transforms the Supreme Court’s effort in McDermott to carefully tailor the rule against double recovery into a rule that no double recovery exists on the facts of this ease at all. To be clear,- if the plaintiffs’ claims in the state section 8-b action and in this section 1983 suit had articulated two entirely different injuries, each of which independently justified recompense, offsetting these two recoveries would not be appropriate. See Bender, 78 F.3d at 794 n.5. Thus, if it were the case that the section 8-b proceeding was tailored towards compensating Restivo and Halstead for some harm not considered by the jury at the damages phase of the. section 1983 trial, then the general rule against double recovery would be inapplicable. . But the majority does not even attempt to show how this proposition applies in the present circumstances.
At the damages phase of the trial, the jury heard substantial' testimony from, among others, psychiatric professionals and Restivo and Halstead themselves, describing the effect that nearly eighteen years’ imprisonment had on them psychologically, emotionally, and socially. As Res-tivo and Halstead’s attorney made clear in his opening statement:
We will be asking you to deliver a verdict that fully valued John [Restivo] and Dennis [Halstead] as human beings *596for the first time in 30 years.... When you value their 18 years in prison, their 6,566 days of incarceration, I want you to remember a few things. When you value their suffering that continues to-date and will last the rest of their life, keep these things in mind. Remember all the things they missed: 18 years of birthdays and Christmases and Easters and Thanksgivings; all the dance recitals and school plays; all the first base hits; the football games[;] the softball games; all the school dances and proms and first dates; all the graduations, all the weddings, all the funerals, communions, all the grandkids and their birthdays and their first steps.
Damages Trial Tr. at 22; see also Damages Trial Tr. at 581-82 (jury charge describing the range of harms—including “Emotional pain and suffering,” “[l]oss of liberty,” and the “loss of family connections and family interactions”—that the jury was to consider in calculating the appropriate award).
With this, and all the supporting evidence put before the jury over three days of trial, I find it nearly impossible to characterize the jury’s verdict in this case as not targeted at making Restivo and Hal-stead whole for their time in prison—at least to the extent that monetary damages can ever appropriately compensate someone for wrongful incarceration or a similarly pervasive injury. And it is just this sort of injury—the result of “wrongful convict[ion] ... and subsequent^ ] impri-sonfment]”—for which New York’s section 8-b action seeks to compensate.2
Because the rule against double recovery is designed to afford a plaintiff full, but only one, recovery for his compensable injury even where brought under distinct causes of action or in different forums, common law principles incorporated into federal law require offsetting Restivo and Halstead’s recovery in this case by the amount each has already received for those harms as a result of the section 8-b proceeding. And because this rule is dictated by specific background principles of federal law, consistently applied, it is, under section 1988, decisive to the outcome in this case. Accordingly, I would vacate and remand to the district court with instructions to enter judgment for the plaintiffs in the amount of the jury’s award, less the amount each received in settling their respective section 8-b claims.3
As a final note, it is worth distilling the essential difference between my approach and the path the majority takes. The Supreme Court has long explained that a rule adopted under section 1988, even if derived from state law, is always ultimately a federal rule. Robertson v. Wegmann, 436 U.S. 584, 588, 98 S.Ct. 1991, 56 L.Ed.2d 554 (1978); see also Valley Disposal, Inc. v. Cent. Vt. Solid Waste Mgmt. Dist., 113 F.3d 357, 362 (2d Cir. 1997). The majority chooses to reject a state-law rule in favor *597of a federal rule of its own construction. I would hold that the federal law applicable here is clear, but even if it were not, I would think that the federal rule that we apply should be one consistent with available federal-law principles.
I therefore respectfully dissent.

. The central case the majority consistently relies on to structure its arguments to the contrary, Dobson v. Camden, 705 F.2d 759 (5th Cir. 1983), was later vacated by the full Fifth Circuit, sitting en banc, see id., 725 F.2d 1003 (5th Cir. 1984).


. The holding of New York’s state courts that, because of the "traditional rule against double recovery,” a plaintiff who has received compensation pursuant to a section 1983 action must offset any compensation he receives in an action under section 8-b by the amount of the section 1983 recovery, is instructive here. See Carter v. State, 154 A.D.2d 642, 644, 546 N.Y.S.2d 648 (2d Dep’t 1989).


. Because I think that the rule against double recoveries clearly applies, I would not attempt to define the “policies” of section 1983, but pause here only to note that, in a world in which police officers are, as was the case here, frequently indemnified by the states and localities they serve, it is far from clear that declining to apply the rule against double recovery does anything more than impose higher costs on the ultimate payors—who were, on the facts of this case, insulated from suit under section 1983—beyond the level of liability determined by a jury after a fair trial.